Exhibit 10.8

 

VELODYNE CONFIDENTIAL INFORMATION

 

Velodyne LiDAR, Inc.

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made effective as of January 1,
2020 (the “Effective Date”), by and between Anand Gopalan (“Executive”) and
Velodyne LiDAR, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, Executive and the Company previously entered into an employment offer
letter, dated as of May 20, 2016, which was subsequently amended on August 9,
2017 and March 11, 2019 (such offer letter, as amended, the “Prior Agreement”);
and

 

WHEREAS, the Company wishes to continue to retain the services of Executive
through a promotion to Chief Executive Officer of the Company and Executive
wishes to accept such promotion by the Company and continue his employment on
the terms and subject to the conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:

 

1.             Duties and Scope of Employment.

 

(a)           Positions and Duties. As of the Effective Date, Executive will
serve as the Company’s Chief Executive Officer. Executive will render such
business and professional services in the performance of Executive’s authority,
duties and responsibilities consistent with Executive’s position as a Chief
Executive Officer of a similarly sized company in the technology industry.
Executive will report to the Company’s Board of Directors (the “Board”). The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.” For purposes of clarity, the occurrence of vesting
milestone events (e.g., a Sale Event), shall remain subject to any applicable
approval of the Board or the Company’s stockholders, as required under any
applicable law or the Company’s governing documents and the existence or absence
of any such approval shall not constitute a reduction or change in Executive’s
authority, duties or responsibilities.

 

(b)           Board Membership. In addition, for so long as the Company requires
during the Employment Term, Executive shall also serve as an employee-director
of the Board, and with respect to such position during the Employment Term,
Executive shall not be eligible to receive fees, further equity grants or other
compensation paid to the Company’s non-employee directors for his service on the
Board during the Employment Term; provided that Executive’s service as a member
of the Board will be subject to any requirements set forth in the Company’s
governing documents and the requirements of any applicable securities exchange.
Upon the termination of Executive’s employment for any reason, unless otherwise
requested by the Board, Executive will be deemed to have resigned from the Board
(and all other positions held at the Company and any of its Affiliates)
voluntarily, without any further required action by Executive, as of the end of
Executive’s employment and Executive, at the Board’s request, will execute an
effective resignation in a form reasonably acceptable to the Company.

 







 

VELODYNE CONFIDENTIAL INFORMATION

 

(c)           Obligations. During the Employment Term, Executive will perform
his duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity without the prior approval of the Board.
Notwithstanding the foregoing, Executive will be permitted to: (i) continue
serving as a trustee to the Foundation for the Preservation of Knowledge and/or
its sister organization Tara Prakashana; (ii) engage in religious, charitable or
other community activities; or (iii) serve as a trustee to any family trust or
managing any of Executive’s personal or family investments and affairs;
provided, however, that (1) without the prior approval of the Board, Executive
may not serve on more than two boards of directors of (whether the service is on
behalf of non-profit or for-profit entities) at any time and Executive will be
required to resign as a member of the board of directors of any such outside
non-profit or for-profit entity at the request of the Board if the Board
determines in its discretion that such service is materially interfering with
the performance of his duties hereunder, and (2) the services and activities set
out in clauses (i), (ii), and (iii) do not and will not materially interfere
with the Executive’s performance of his duties as provided in this Agreement and
such services and activities would not reasonably be expected to materially and
adversely affect the business or reputation of the Company. Executive further
agrees to comply with all Company policies in existence or that may be adopted
by the Company during the Employment Term.

 

2.             At-Will Employment. Notwithstanding anything to the contrary
herein, the parties agree that Executive’s employment with the Company remains
“at-will” employment and may be terminated at any time with or without cause or
notice. Executive understands and agrees that neither his job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of his employment with the Company. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending on the circumstances of Executive’s termination of employment with the
Company.

 

3.             Term of Agreement. This Agreement shall be effective and
supersede the Prior Agreement as of the Effective Date and will have an initial
term of three (3) years commencing on the Effective Date (the “Initial Term”).
On the third anniversary of the Effective Date and each annual anniversary
thereafter, this Agreement will renew automatically for additional one (1) year
terms (each an “Additional Term”), unless either party provides the other party
with written notice of non-renewal at least sixty (60) days prior to the date of
automatic renewal. Notwithstanding the foregoing provisions of this paragraph,
if an initial occurrence of an act or omission by the Company constituting the
grounds for “Good Reason” in accordance with Section 11(h) hereof has occurred
(the “Initial Grounds”), and the expiration date of the Company cure period (as
such term is used in Section 11(h)) with respect to such Initial Grounds could
occur following the expiration of the Initial Term or an Additional Term, the
term of this Agreement will extend automatically through the date that is thirty
(30) days following the expiration of such cure period, but such extension of
the term will only apply with respect to the Initial Grounds.

 



2



 

VELODYNE CONFIDENTIAL INFORMATION

 

4.             Compensation.

 

(a)           Base Salary. During the Employment Term, the Company will pay
Executive an annual salary of $500,000 as compensation for his services, with
increases, if any, as may be approved by the Board or the Compensation Committee
of the Board (the “Compensation Committee”) (the base salary, as in effect, from
time to time, shall hereinafter be referred to as the “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholding. Executive’s Base
Salary will be subject to review at least annually and shall be subject to
increases, if any, as may be approved from time to time by the Board or the
Compensation Committee.

 

(b)           Target Bonus. Executive will have an annual target bonus of 100%
of Executive’s Base Salary (the “Target Bonus”), which will be based upon the
achievement of performance objectives to be determined by the Board or the
Compensation Committee, in its sole discretion, after consultation with
Executive. The annual bonus for any year (including the first year of this
Agreement) to be paid to Executive, if any, will be payable consistent with the
Company’s past practices and policies, but will be paid no later than the
fifteenth (15th) day of the third (3rd) month following the end of the Company’s
fiscal year to which the bonus relates, so long as Executive was employed by the
Company on the last day of such fiscal year. Such performance objectives for the
annual bonus for any particular years shall contain criteria applicable to the
performance of the Company, which may include reasonable financial, product
development and other metrics, as determined by the Board or the Compensation
Committee, in its sole discretion, after consultation with Executive.

 

(c)           Equity.

 

(i)              General. Within thirty (30) days following the Effective Date,
the Company will grant Executive an option to purchase 150,000 shares of the
Company’s common stock (the “Promotion Option”) and two awards of restricted
stock units. The first award will be for 300,000 restricted stock units (the
"Promotion RSUs") and the second award will up to 375,000 restricted stock units
with a target award of 150,000 restricted stock units (the “Performance RSUs”).
Neither the granting of the Promotion RSUs, the Performance RSUs nor any other
Equity Award shall confer Executive with any right to continued employment.

 

(ii)             Promotion Option. The Promotion Option will be subject to the
terms and conditions of the Company’s 2016 Stock Plan (the “Plan”) and a notice
of stock option grant and stock option agreement (collectively, the “Promotion
Option Agreement”). As will be more fully described in the Promotion Option
Agreement, Executive will vest in 25% of the total shares underlying the
Promotion Option after 12 months of continuous service following the Effective
Date, and the balance will vest in equal monthly installments over the next 36
months of continuous service, such that 100% of the shares subject to the
Promotion Option shall be vested and exercisable on the fourth annual
anniversary of the Effective Date.

 

(iii)            Promotion RSUs. The Promotion RSUs will be subject to the terms
and conditions of the Plan and a notice of restricted stock unit award and
restricted stock unit agreement (collectively, the “Promotion RSU Award
Agreement”). Subject to further input and approval of the vesting structure by
the Company’s auditors, the Promotion RSU Award Agreement will provide that the
RSUs will be subject to vesting based on the satisfaction of a time-based
service requirement. For these purposes, Executive will satisfy the time-based
service requirement, upon the first occurrence of either of the following:

 



3



 

VELODYNE CONFIDENTIAL INFORMATION

 

(A) (i) with respect to 25% of the total number of the Promotion RSUs if
Executive remains in continuous service through the first anniversary of the
Effective Date (the “Initial Promotion RSU Vesting Date”) and a Sale Event
occurs on or prior to the Initial Promotion RSU Vesting Date, and (ii) with
respect to an additional 6.25% of the Promotion RSUs when Executive completes
each of the next twelve (12) successive three-month periods of continuous
service thereafter, but only if a Sale Event has occurred on or prior to the
Initial Promotion RSU Vesting Date; or

 

(B) (i) with respect to 58.33% of the Promotion RSUs if Executive remains in
continuous service through an IPO (the date the IPO occurs, the “IPO Date”) and
the IPO occurs on or prior to the Initial Promotion RSU Vesting Date, (ii) with
respect to an additional 6.25% of the Promotion RSUs when Executive completes
each of the next six (10) successive three-month periods of continuous service
after the IPO Date, but only if the IPO has occurred on or prior to the Initial
Promotion RSU Vesting Date, and (iii) with respect to an additional 4.17% of the
Promotion RSUs when Executive completes the seventh (7th) successive three-month
period of continuous service after the IPO Date, but only if the IPO has
occurred on or prior to the Initial Promotion RSU Vesting Date.

 

Notwithstanding anything to the contrary herein, if a Liquidity Event does not
occur on or prior to the Initial Promotion RSU Vesting Date, the Promotion RSUs
shall immediately terminate for no consideration on such date.

 

(iv)            Performance RSUs. The Performance RSUs will be subject to the
terms and conditions of the Plan and a notice of restricted stock unit award and
restricted stock unit agreement (collectively, the “Performance RSU Award
Agreement”). Subject to further input and approval of the vesting structure by
the Company’s auditors, the Performance RSU Award Agreement will provide that
the RSUs will be subject to vesting based on the satisfaction of a time-based
service requirement and the actual number of RSUs that may become eligible for
vesting will be based on the appreciation in the price of the Company’s common
stock, as set forth below. For these purposes, Executive will satisfy the
time-based service requirement if Executive remains in continuous service
through the third anniversary of the Effective Date (the “Performance RSU
Vesting Date”) and a Liquidity Event occurs on or prior to the Performance RSU
Vesting Date, each subject to the acceleration of vesting provisions in
subsection (v) below, as applicable. Subject to the satisfaction of the
service-based requirement or, as applicable, the acceleration of vesting
provisions in subsection (v) below, the number of Performance RSUs that will
become vested on the Performance RSU Vesting Date shall be as follows:

 

Ending Price vs. Starting Price Number of Performance RSUs
Vested Ending Price is at least 75% of the Starting Price but is less than 100%
of the Starting Price 112,500 Ending Price is 100% of the Starting Price 135,000
Ending Price is Greater than Starting Price up to 150% of the Starting Price
150,000 Ending Price is Greater than 150% of the Starting Price up to 200% of
the Starting Price 202,500 Ending price is greater than 200% of the Starting
Price up to 250% of the Starting Price 262,500 Ending Price is greater than 250%
of the Starting Price 375,000

 



4



 

VELODYNE CONFIDENTIAL INFORMATION

 

Notwithstanding anything to the contrary herein, if a Liquidity Event does not
occur on or prior to the Performance RSU Vesting Date, the Performance RSUs
shall immediately terminate for no consideration on such date.

 

(v)           Accelerated Vesting

 

A.                Promotion Grants. For the Promotion Options and the Promotion
RSUs (collectively, the “Promotion Grants”), if Executive’s continuous service
is terminated within one (1) month prior to or within twelve (12) months after a
Sale Event either: (1) by the Company (or successor entity) without Cause, or
(2) by Executive for Good Reason and any of the Promotion Grants are outstanding
at such time, then 100% of such then-outstanding Promotion Grants shall
immediately become vested prior to the later of such Sale Event or termination
of Executive’s continuous service. Notwithstanding the foregoing, if the Company
is subject to a Sale Event while Executive remains in continuous service and any
of the then-outstanding Promotion Grants are not assumed by the acquirer or its
parent, continued by the surviving company, or substituted for an equivalent
award or cash payment, then 100% of such then-outstanding Promotion Grants shall
become vested immediately prior to the Sale Event.

 

B.                Performance RSUs. For the Performance RSUs, if Executive’s
continuous service is terminated within one (1) month prior to or within twelve
(12) months after a Sale Event, either: (1) by the Company (or successor entity)
without Cause, or (2) by Executive for Good Reason and the Performance RSUs are
still outstanding at such time, then the number of Performance RSUs that would
have become vested pursuant to the table in Section 4(c)(iv) above (i.e., with
the Ending Price equal to the per share purchase price applied to the Company in
the Sale Event, which shall be determined prior to any contingencies, purchase
price adjustments, escrows and/or similar holdbacks), shall become vested on the
later of such Sale Event or termination of Executive’s continuous service. In
addition, if the Company is subject to a Sale Event while Executive remains in
continuous service and any of the then-outstanding Performance RSUs are not
assumed by the acquirer or its parent, continued by the surviving company, or
substituted for an equivalent award or cash payment, then the number of
Performance RSUs that would have become vested pursuant to the table in Section
4(c)(iv) above (i.e., with the Ending Price equal to the per share purchase
price applied to the Company in the Sale Event, which shall be determined prior
to any contingencies, purchase price adjustments, escrows and/or similar
holdbacks), shall become vested immediately prior to the Sale Event.

 



5



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

C.                Release Requirement. Notwithstanding anything to the contrary
herein, Executive’s right to any accelerated vesting or any other benefit
described in this Section 4(c)(v), shall be subject to Executive’s execution and
non-revocation of the Release described in Section 9(a), and if Executive fails
to return the Release by the Release Deadline, as describe in Section 9(a), or
if Executive effectively revokes the Release, then Executive shall not be
entitled to such accelerated vesting or any other benefit described in this
Section 4(c)(v).

 

(vi)          Additional Equity-Based Awards. Executive may be eligible to
receive additional equity-based awards (which, if granted to Executive, will
constitute Equity Awards) pursuant to any plans or arrangements the Company may
have in effect from time to time. The Board or the Compensation Committee will
review Executive’s equity grants annually (which, from time to time, will
include a comparison to market) and determine in its good faith discretion
whether Executive will be granted any such additional equity-based awards and
the terms of any such additional equity-based awards in accordance with the
terms of any applicable plan or arrangement that may be in effect from time to
time.

 

5.             Employee Benefits. During the Employment Term, Executive will be
entitled to participate in executive benefit plans and programs of the Company,
if any, on the same terms and conditions as other senior executives of the
Company to the extent that Executive’s position, tenure, salary, age, health and
other qualifications make Executive eligible to participate in such plans or
programs, subject to the rules and regulations applicable thereto. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

 

6.             Vacation. During the Employment Term, Executive shall continue to
participate in the Company’s vacation and/or paid time-off program in accordance
with its terms; provided, that the Company reserves the right to cancel or
change such program at any time.

 

7.             Expenses. The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

8.             Severance Benefits.

 

(a)           Termination without Cause or Resignation for Good Reason. If (i)
the Company terminates Executive’s employment with the Company without Cause or
(ii) Executive resigns from such employment for Good Reason then, subject to
Section 9, Executive will receive the following severance benefits:

 

(i)            Cash Severance. Executive will receive continuing payments of
severance pay at a rate equal to Executive’s then-current Base Salary for twelve
(12) months from the date of Executive’s termination of employment, which will
be paid in accordance with the schedule set forth in Section 9(b) and the
Company’s normal payroll practices and be subject to the usual, required
withholding.

 



6



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

(ii)            Continued Employee Benefits. If Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
for Executive and Executive’s eligible dependents until the earlier of (A) a
period of twelve (12) months from the date of Executive’s termination of
employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COBRA Premiums”). However, if the Company determines in its sole discretion
that it cannot pay the COBRA Premiums without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will in lieu thereof provide to Executive a taxable monthly
payment payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
twelve (12) payments. Any such taxable monthly payment will be paid in
accordance with the schedule set forth in Section 9(b). For the avoidance of
doubt, the taxable payments in lieu of COBRA Premiums may be used for any
purpose, including, but not limited to continuation coverage under COBRA, and
will be subject to all applicable tax withholdings. Notwithstanding anything to
the contrary under this Agreement, if at any time the Company determines in its
sole discretion that it cannot provide the payments contemplated by the
preceding sentence without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), Executive will not
receive such payment or any further reimbursements for COBRA premiums.

 

(b)           Voluntary Resignation; Termination for Cause. If Executive’s
employment with the Company terminates (i) voluntarily by Executive (other than
for Good Reason) or (ii) for Cause by the Company, then Executive will not be
entitled to receive severance or other benefits, except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.

 

(c)           Disability; Death. If the Company terminates Executive’s
employment as a result of Executive’s Disability, or Executive’s employment
terminates due to Executive’s death, then Executive will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.

 

(d)           Accrued Compensation. For the avoidance of any doubt, in the event
of a termination of Executive’s employment with the Company, Executive will be
entitled to receive all expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements.

 



7



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

(e)           Exclusive Remedy. In the event of any termination of Executive’s
employment with the Company, the provisions of this Section 8 are intended to be
and are exclusive and in lieu of any other rights or remedies to which Executive
or the Company may otherwise be entitled, whether at law, tort or contract, in
equity. Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in this Section 8.

 

9.             Conditions to Receipt of Severance/Timing of Severance.

 

(a)           Separation Agreement and Release of Claims. The receipt of any
severance pursuant to Sections 8(a) will be subject to (i) Executive resigning
from all positions Executive holds as an officer or director of the Company and
any of its Affiliates and executing all documents the Company determines, in its
sole discretion, are necessary to effectuate such resignations prior to the
Release Deadline (as defined below) (such resignation and execution of
applicable documents, the “Resignations”), and (ii) Executive signing and not
revoking a separation agreement and release of claims, substantially in the form
attached hereto as Exhibit A (the “Release”), which will be provided to
Executive by the Company within five (5) days following the termination of
Executive’s employment, and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). If the Resignations and the Release do not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any rights to severance or benefits under this Agreement. In no event will
severance payments or benefits be paid or provided until the Resignations and
the Release become effective and irrevocable.

 

(b)           Timing of Severance Payments. Provided that the Resignations and
the Release becomes effective and irrevocable by the Release Deadline, any
severance payments or benefits under this Agreement will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 9(c)(ii). Except as required by Section 9(c)(ii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement. In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

 

(c)           Section 409A.

 

(i)             Notwithstanding anything to the contrary in this Agreement, no
Deferred Payments will be paid or otherwise provided until Executive has a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

 



8



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

(ii)            Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the first
payroll date that occurs on or after the date that is six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following his separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this Section 9(c)(ii) will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment,
installment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

(iii)          Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments. Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments.

 

(iv)          The foregoing provisions and all compensation and benefits
provided for under this Agreement are intended to comply with or be exempt from
the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be exempt or so comply. The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A. In no event will the Company reimburse
Executive for any taxes that may be imposed on Executive as a result of Section
409A.

 

(d)           Other Requirements. Executive’s receipt of any payments or
benefits under Section 8 will be subject to Executive continuing to comply with
the terms of the Inventions Agreement and the provisions of this Agreement.

 

(e)            No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment

 

10.           Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 10, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s severance benefits under Section 8 will be either:

 



9



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

(a)            delivered in full, or

 

(b)            delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under Section
4999 of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code. If a reduction in severance and other benefits constituting “parachute
payments” is necessary so that benefits are delivered to a lesser extent,
reduction will occur in the following order: (i) reduction of cash payments,
which will occur in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; (ii) reduction of acceleration
of vesting of Equity Awards, which will occur in the reverse order of the date
of grant for such Equity Awards (i.e., the vesting of the most recently granted
Equity Awards will be reduced first); and (iii) reduction of other benefits paid
or provided to Executive, which will occur in reverse chronological order such
that the benefit owed on the latest date following the occurrence of the event
triggering such excise tax will be the first benefit to be reduced. If more than
one Equity Award was made to Executive on the same date of grant, all such
awards will have their acceleration of vesting reduced pro rata. In no event
will Executive have any discretion with respect to the ordering of payment
reductions.

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 10 will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 10, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 10.

 

11.           Definition of Terms. The following terms referred to in this
Agreement will have the following meanings:

 

(a)            Affiliate. “Affiliate” means any parent or subsidiary corporation
of the Company, as such terms are defined in Section 424(e) and (1) of the Code.

 

(b)            Arbitration Agreement. “Arbitration Agreement” shall mean the
Company’s current form of Arbitration Agreement, substantially in the form
attached hereto as Exhibit A.

 

(c)            Cause. “Cause” shall mean (i) Executive’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; (ii) a
continuing material breach by Executive of any agreement between Executive and
the Company, which breach is results in or is reasonably likely to result in
adverse consequences to the Company and continues for more than twenty (20)
calendar days after receiving specific written notification of such breach from
the Board; (iii) a continuing material failure by Executive to comply with the
Company’s written policies or rules, which material failure continues for more
than twenty (20) calendar days after receiving specific written notification of
such failure from the Board; (iv) Executive’s conviction of, or plea of “guilty”
or “no contest” to, a felony under the laws of the United States or any State
thereof; (v) Executive’s continuing gross negligence or willful misconduct,
which gross negligence or willful misconduct continues for more than twenty (20)
calendar days after receiving specific written notification of such failure from
the Board; (vi) Executive’s continuing failure to perform reasonable and lawful
assigned duties, which failure continues for more than twenty (20) calendar days
after receiving specific written notification of such failure from the Board;
provided that any such failure shall not constitute Cause if it is on account of
any illness or disability resulting in Executive being on a short-term or
long-term leave under any of the Company’s applicable disability plans; or (vii)
Executive’s continuing failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested Executive’s cooperation, which failure continues
for more than ten (10) calendar days after receiving specific written
notification of such failure from the Board.

 



10



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

(d)            Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)            Deferred Payment. “Deferred Payment” means any severance pay or
benefits to be paid or provided to Executive (or Executive’s estate or
beneficiaries) pursuant to this Agreement and any other severance payments or
separation benefits, that in each case, when considered together, are considered
deferred compensation under Section 409A.

 

(f)             Disability. “Disability” means that Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

(g)           “Ending Price” shall mean, except as provided in Section
4(c)(v)(B), the closing price of the Company’s common stock on the last trading
day prior to the Performance RSU Vesting Date; provided that if the Company is
not a public company on the Performance RSU Vesting Date, it shall mean the fair
market value of the Company’s common stock on such date, as reasonably
determined by the Board in good faith.

 

(h)            Equity Awards. “Equity Awards” means Executive’s outstanding
stock options, stock appreciation rights, restricted stock, restricted stock
units, performance shares, performance stock units and any other Company equity
compensation awards.

 

(i)             Good Reason. “Good Reason” means Executive’s termination of
employment following the occurrence of one or more of the following, without
Executive’s consent: (i) a material reduction in Executive’s Base Salary or the
amount of Executive’s Target Bonus opportunity, but not including a
substantially similar and proportionate reduction that applies to all officers
of the Company; (ii) a material reduction in Executive’s authority, duties or
responsibilities; provided, that a reduction in Executive’s authorities, duties
or responsibilities solely by virtue of the Company being acquired and made part
of a larger entity, whether as a subsidiary, business unit or otherwise (as, for
example, when the Chief Executive Officer of the Company remains the Chief
Executive Officer of the Company following a Change of Control where the Company
becomes a wholly owned subsidiary of the acquiror, but is not made the Chief
Executive Officer of the acquiring corporation) will not, by itself, constitute
“Good Reason;” (iii) an adverse relocation of Executive’s principal place of
employment to a place greater than 60 miles from Executive’s current principal
place of employment; or (iv) the delivery of a notice of non-renewal by the
Company to Executive in accordance with Section 3 of this Agreement.
Notwithstanding the foregoing, Executive will not be entitled to resign for Good
Reason without first providing the Company with written notice of the acts or
omissions constituting the grounds for “Good Reason” within ninety (90) days of
the initial existence of such acts or omissions and the Company fails to
reasonably cure such grounds within thirty (30) days following the date of such
notice. In addition, Executive’s resignation will not qualify as a resignation
for “Good Reason” unless: (A) the grounds for “Good Reason” are not reasonably
cured within the cure period specified in the preceding sentence; and (B)
Executive resigns within thirty (30) days following the end of such cure period.

 



11



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

(j)             IPO. “IPO” means the consummation of the first public offering
(whether direct or underwritten) pursuant to an effective registration statement
under the Securities Act covering the offer and sale by the Company of its
equity securities.

 

(k)            Indemnification Agreement. “Indemnification Agreement” means the
Indemnification Agreement between the Company and Executive effective as of July
9, 2019.

 

(l)             Inventions Agreement. “Inventions Agreement” means the At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement, which Executive executed as of June 27, 2016.

 

(m)           Liquidity Event. “Liquidity Event” means either an IPO or Sale
Event.

 

(n)            Person. “Person” means any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, limited liability company or any other entity or organization of
any kind, including a governmental authority.

 

(o)            Sale Event. “Sale Event” means the consummation of the following
transactions in which holders of the Company’s common stock receive cash or
marketable securities tradable on an established national or foreign securities
exchange: (i) a sale of all or substantially all of the assets of the Company
determined on a consolidated basis to an unrelated Person or entity; (ii) a
merger, reorganization, or consolidation involving the Company in which the
shares of voting stock of the Company outstanding immediately prior to such
transaction represent or are converted into or exchanged for securities of the
surviving or resulting entity immediately upon completion of such transaction
which represent less than 50% of the outstanding voting power of such surviving
or resulting entity; or (iii) the acquisition of all or a majority of the
outstanding voting stock of the Company in a single transaction or series of
related transactions by a Person or group of Persons. For the avoidance of
doubt, an initial public offering, any subsequent public offering, another
capital raising event, and a merger effected solely to change the Company’s
domicile shall not constitute a “Sale Event.” In addition, a transaction shall
not constitute a Sale Event unless such transaction also qualifies as an event
under Treasury Regulation Section 1.409A-3(i)(5)(v) (change in the ownership of
a corporation), Treasury Regulation Section 1.409A-3(i)(5)(vi) (change in the
effective control of a corporation), or Treasury Regulation Section
1.409A-3(i)(5)(vii) (change in the ownership of a substantial portion of a
corporation’s assets).

 



12



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

(p)           Section 409A. “Section 409A” means Section 409A of the Code and
any final regulations and guidance thereunder and any applicable state law
equivalent, as each may be amended or promulgated from time to time.

 

(q)           Section 409A Limit. “Section 409A Limit” will mean two (2) times
the lesser of: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Internal Revenue Code for the year in which Executive’s
separation from service occurred.

 

(r)            Starting Price. “Starting Price” shall mean $29.04 per share.

 

12.           Inventions Agreement; Confidential Information. The Company and
Executive agree and acknowledge that the Inventions Agreement will continue to
remain in effect on and following the Effective Date.

 

13.          Indemnification Agreement. The Company and Executive agree and
acknowledge that the Indemnification Agreement will continue to remain in effect
on and following the Effective Date.

 

14.           Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

15.           Notices. All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (i) on the date
of delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 



13



 

 

VELODYNE CONFIDENTIAL INFORMATION

 

If to the Company:

 

Velodyne LiDAR, Inc.

Attn: General Counsel

5521 Hellyer Ave.

San Jose, CA 95138

 

If to Executive:

 

at the last residential address known by the Company.

 

16.           Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

 

17.           Integration. As of the Effective Date of this Agreement, the
Indemnification Agreement, the Inventions Agreement and the award agreements
with respect to Executive’s outstanding Equity Awards, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including, but not limited to, the Offer Letter and the Severance Agreement.
This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.

 

18.          Waiver of Breach. The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

 

19.          Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

 

20.           Tax Withholding. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.

 

21.           Governing Law. This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).

 

22.           Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

23.           Gender Neutral. Wherever used herein, a pronoun in the masculine
gender will be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

24.           Counterparts and Electronic Signature. This Agreement may be
executed in counterparts, and each counterpart will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned. Electronic signature by either party of this
Agreement will be permitted and treated like handwritten signature for all
purposes.

 

[Signature Page Follows]

 



14



 

VELODYNE CONFIDENTIAL INFORMATION

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
written above.

 



COMPANY:    Velodyne LiDAR, Inc.     By: /s/ David Hall  Title: Chairman      
EXECUTIVE:     /s/ Anand Gopalan  Anand Gopalan 



 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 



15



 

EXHIBIT A

 

Form Release of Claims

 







 

Exhibit A

[tm2032425d1_ex10-8img001.jpg] 

 

[DATE]

 

Mr. Anand Gopalan

[ADDRESS]

 

Dear Anand:

 

This letter (the “Agreement”) confirms the agreement between you and Velodyne
LiDAR, Inc., a Delaware corporation (the “Company”) regarding the terms
described below.

 

1.             Termination Date. Your employment with the Company ended on
[DATE] (the “Termination Date”).

 

2.             Effective Date and Revocation. You have up to [21]/[45] days
after you receive this Agreement to review it. You are advised to consult an
attorney of your own choosing (at your own expense) before signing this
Agreement. Furthermore, you have up to seven days after you sign this Agreement
to revoke it. If you wish to revoke this Agreement after signing it, you may do
so by delivering a letter of revocation to me. If you do not revoke this
Agreement, this Agreement will become effective on the eighth day after the date
you sign it (the “Effective Date”). Because of the seven-day revocation period,
no part of this Agreement will become effective or enforceable until the
Effective Date.

 

3.              All Earning Paid To You. You acknowledge that the Company has
paid you all of your salary, vacation and all other compensation earned by you
through the Termination Date and that, prior to the execution of this Agreement,
you were not entitled to receive any additional money from the Company and that
the only payments and benefits that you are entitled to receive from the Company
in the future are those specified in this Agreement.

 

4.             Severance Pay. Upon your continued compliance with the
requirements contained herein and the requirements set forth in the employment
agreement between you and the Company, effective as of [DATE] (the “Employment
Agreement”), the Company will provide you with the following severance payments
in accordance with the applicable provisions of Section 8(a) of the Employment
Agreement: [DESCRIBE THE APPLICABLE SEVERANCE PAYMENTS AND BENEFITS AT TIME OF
SEPARATION HERE].

 

5.             Equity Rights. [DESCRIBE OUTSTANDING EQUITY-BASED AWARDS AT TIME
OF SEPARATION AND ANY APPLICABLE VESTING RIGHTS]

 

6.             Release of All Claims. In consideration for the additional
benefits described in Paragraphs 4 and 5 above, to the fullest extent permitted
by law, you waive, release and promise never to assert any claims or causes of
action under any federal, state, local or foreign law, whether or not now known,
against the Company or its respective predecessors, successors or past or
present subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans (“Released Parties”) with
respect to any matter, including (without limitation) your employment with the
Company or the termination of that employment, including (without limitation)
claims to attorneys’ fees or costs, claims of wrongful discharge, constructive
discharge, emotional distress, defamation, invasion of privacy, fraud, breach of
contract or breach of the covenant of good faith and fair dealing and any claims
of discrimination or harassment based on sex, age, race, national origin,
disability or any other basis under Title VII of the Civil Rights Act of 1964,
the California Fair Employment and Housing Act, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the Civil Rights
Act of 1991, Section 1981 of U.S.C. Title 42, and all other laws and regulations
relating to employment. This Agreement shall not apply, however, to claims based
on events occurring after your execution of the Agreement or to claims for
unemployment insurance benefits, claims for workers’ compensation benefits,
claims for indemnity pursuant to applicable law, vested compensation and/or
benefits, and any rights and claims not subject to waiver by law

 







 

NAME

DATE

Page 2

 

7.             Waiver. You understand that you may later discover facts in
addition to or different from those currently known or believed by you but
understand that this Agreement will nonetheless be binding notwithstanding the
potential discovery of such facts. You expressly waive and release any and all
rights and benefits under Section 1542 of the California Civil Code (or any
analogous law of any other state), which reads as follows:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

8.             No Admission/Concerted Activity. Nothing contained in this
Agreement will constitute or be treated as an admission by you or the Company of
liability, any wrongdoing or any violation of law by either party. This
Agreement shall not be construed or applied in a manner that prohibits
discussion or comment regarding working conditions or the terms and conditions
of employment, or otherwise interferes with employees’ rights under Section 7 of
the National Labor Relations Act, including the right to engage in concerted
activity. This Agreement does not prohibit you from reporting alleged violations
of applicable law to any government agency or entity, however, including, but
not limited to, the Equal Employment Opportunity Commission, the California
Department of Fair Employment and Housing, the Department of Justice, the
Department of Labor, and the Securities and Exchange Commission, or making other
disclosures that are protected under applicable law, provided that you may not
personally recover any financial compensation in connection with such claims.

 

9.            Other Agreements/No Reliance on Representations. At all times in
the future, you will remain bound by your Proprietary Information &
Confidentiality Agreement with the Company, which you signed on [DATE], a copy
of which is attached as Exhibit A. Except as expressly provided in this
Agreement, this Agreement renders null and void all prior agreements between you
and the Company, whether oral or written, and constitutes the entire agreement
between you and the Company regarding the subject matter of this Agreement. The
Parties agree and confirm that they have not relied and do not rely upon any
representation or statement regarding the subject matter or effect of this
Agreement made by any other party to this Agreement or any party’s agents,
attorneys or representatives. This Agreement may be modified only in a written
document signed by you and a duly authorized representative of the Company.
Notwithstanding any other provision of this Agreement or the Proprietary
Information & Confidentiality Agreement, you may disclose confidential
information to (a) governmental entities or an attorney for the sole purpose of
reporting or assisting in the investigation of a suspected violation of law, or
(b) in a document filed in a lawsuit if the filing is made under seal and
protected from public disclosure. Nothing in this Agreement is intended to
conflict with 18 U.S.C. 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. 1833(b).

 







 

NAME

DATE

Page 3

 

10.          Company Property. You agree that you will deliver to the Company
upon signing this Agreement all Company property and all confidential
information, as well as any copies or duplications thereof, in your possession,
custody or control. To the extent that information such as passwords or access
codes may be necessary to access or use any Company property and such
information is known to you, you will provide the Company with such information
promptly upon request. To the extent that you may possess any confidential
information in electronic form on devices or equipment owned by you (including,
but not limited to, personal computers, memory or storage devices, and cell
phones), you will provide a written list of all such confidential information
within two business days of the date on which your employment terminates, then
preserve (and not delete) all confidential information until receiving direction
from Company regarding the removal or deletion of such confidential information.
You agree to cooperate with Company in removing confidential information from
any devices, accounts or equipment owned by you.

 

11.           Confidentiality of Agreement. You agree that you will not disclose
to others the existence or terms of this Agreement, except that you may disclose
such information to your spouse, attorney, or tax adviser if such individuals
agree that they will not disclose to others the existence or terms of this
Agreement or as otherwise required by law. This confidentiality provision is not
intended to and does not prohibit you from disclosing information about unlawful
or potentially unlawful acts in the workplace, including but not limited to,
sexual harassment.

 

12.           Counsel. You acknowledge that you have been advised to, and given
the opportunity to, consult with counsel with respect to this Agreement and its
terms and have executed and delivered this Agreement freely and voluntarily.

 

13.           No Disparagement. You agree that you will not make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law. The Company agrees that none of its Board
members or officers will make any negative or disparaging statement (orally or
in writing) about you to any third party, except as required by law.

 







 

NAME

DATE

Page 4

 

14.          Successors and Assigns. Each party represents that it has not
transferred to any person or entity any of the rights released or transferred
through this Agreement. The Parties agree that this Agreement shall be binding
upon the future successors and assignees of Company, if any. The Employee may
not delegate or assign any obligations pursuant to this Agreement.

 

15.           Severability. If any term of this Agreement is held to be invalid,
void or unenforceable, the remainder of this Agreement will remain in full force
and effect and will in no way be affected, and the Parties will use their best
efforts to find an alternate way to achieve the same result. If a court declares
or determines that any of the release provisions set forth in section 6 above
are invalid, illegal or unenforceable, however, the Company shall have the
option of declaring this Agreement null and void and, in such event, you shall
return to it all consideration provided to you pursuant to this Agreement within
ten days of the Company’s request

 

16.           Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions), except that the Agreement shall be interpreted as
through drafted jointly by the Parties.

 

17.           Execution. This Agreement may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
one agreement. Execution of a facsimile copy will have the same force and effect
as execution of an original, and a facsimile signature will be deemed an
original and valid signature.

 

[Signature Page Follows]

 







 

NAME

DATE

Page 5

 

Please indicate your agreement with the above terms by signing below.

 

 Sincerely,     VELODYNE LIDAR, INC.     By:      Name:    Title:



 

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

 

   Anand Gopalan     Dated:   

 





 





 